Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-11 is the inclusion therein of the limitations of the processor, perform processes including: dividing the background ink into a plurality of layers including a first background layer and a second background layer, and discharging the background ink from the background head in an order of the first background layer and the second background layer, and causing a first discharge region of the first background layer to be further to an inner side than a second discharge region of the second background layer. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent Application Pub. No.2013/0278660 A1 to Tsuji (see claims 1-7) is considered to be the closest prior art which discloses a control circuit for performing control to cause the ink to be discharged from the first nozzle group and the second nozzle group of a printhead wherein the printing head includes: a color ink nozzle row in which nozzles for discharging color ink capable of forming the color image layer are arranged in the sub-scanning direction; and a special ink nozzle row in which nozzles that discharge special ink capable of forming the background image layer, the control circuit performing control to cause ink to be discharged from at least one of the first nozzle group and the second nozzle group, on the basis of both first ink level data which indicates ink quantity created by color-converting first image data for forming a color image layer representing an image, and second ink level data which indicates ink quantity created by color-converting second image data that forms a background image layer superimposed onto the color image layer and has a data format that is different from the data format of the first image data.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853